Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 1 of 17 PagelD 1
| FILED

IN THE UNITED STATES DISTRICT COURT _
MIDDLE DISTRICT OF FLORIDA 2021
JACKSONVILLE DIVISION '

 
  

  

ratty £

JENNY BROWN and CARMEN
MONTIJO, individually and on
behalf of all others similarly situated,

Plaintiff, Misc. Case No. 372t -me~ 39 - T3I¢-ICT

 

V.

ENHANCED RECOVERY
COMPANY LLC,

Defendant.

 

JENNY BROWN AND CARMEN
MONTIJO individually and on
behalf of all others similarly situated,

Plaintiff, Underlying action pending in the U.S.
District Court for the Central District
Vv. of California, Western Division
DIRECTV, LLC Case No. 2:13-cv-01170-DMG-E
Defendant.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

MOTION TO COMPEL COMPLIANCE WITH
SUBPOENAS FOR DOCUMENTS ISSUED BY UNITED STATES
DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
Plaintiffs Jenny Brown and Carmen Montijo, by and through their
undersigned attorneys pursuant to Fed. R. Civ. P. 45, move the Court for an order

compelling Enhanced Recovery Company, LLC (“ERC”), to comply with records

1
Case 3:21-mc-00039-TJC-JBT Documenti1 Filed 07/12/21 Page 2 of 17 PagelD 2

subpoenas issued to it by the United States District Court for the Central District of
California in a class action pending in that district styled Brown v. DIRECTV, LLC,
No. 2:13-cv-01170 (C.D. Cal.) (the “DIRECTV Action”), which subpoenas were to
be complied with in this District. In support of this Motion, Plaintiffs state as
follows:
I. Introduction

This Motion involves a limited and targeted request for records in the
exclusive possession, custody, or control of ERC that ERC now refuses to produce
after previously informing Plaintiffs’ Counsel that it would produce them. The
‘DIRECTV Action, a TCPA class action which was certified by the Central District
of California in 2019, involves debt collection calls made by DIRECTV’s vendors
(of which ERC is one) to non-customers who owed no debt to DIRECTV. Plaintiffs
seek three categories of records from ERC: (1) call records, including information
regarding the individual whom ERC and DIRECTV were attempting to reach with
the call, which is necessary to identify the violations at issue; (2) identification codes
(such as “wrong number”) and call notes regarding those calls, which also go directly
to establishing which calls went to non-customers; and (3) communications in which
ERC may have informed DIRECTV that some of the calls being made on
DIRECTV’s behalf were reaching non-customers. Plaintiffs limited these requests

to be laser-focused on the records relevant to the DIRECTV action to reduce the
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 3 of 17 PagelD 3

compliance burden on ERC.

There is no question that these records are relevant and discoverable. Indeed,
the signature case establishing the relevance of such records also involved ERC. See
Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 641 (7th Cir. 2012). Indeed,
ERC’s counsel promised to produce them, but has not done so. The records should
be produced.

II. Factual and Procedural Background

In the underlying DIRECTV Action, Plaintiffs allege that DIRECTV, LLC
(“DIRECTV”) engaged in a widespread program of retaining third-party agencies to
collect debts allegedly owed to DIRECTV. One of those third-party entities is ERC,
who has been retained by DIRECTV from June 13, 2012 to the present to collect
debts. Although the intent of those calls was to reach former or current customers
of DIRECTV, Plaintiffs allege that many of the calls were made to non-customers,
including Plaintiffs themselves. Plaintiffs allege these calls violated the Telephone
Consumer Protection Act (“TCPA”), 47 U.S.C. § 227(b)(1), which was enacted in
1991 in response to widespread public outrage about the proliferation of robocalls
that Congress rightly regarded as an invasion of privacy. Mims v. Arrow Fin. Servs.,
LLC, 565 U.S. 368, 371-72 (2012). In the years since, as everyone with a cell phone
knows, the problem has only gotten worse. “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Barr v. Am.
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 4 of 17 PagelD 4

Assoc. of Political Consultants, 140 S. Ct. 2335, 2343 (2020) (Kavanaugh, J.).

On March 29, 2019 (see Exhibit 1), the Court in the DIRECTV Action
certified a nationwide non-customer class consisting of:

All persons residing within the United States who, within four years prior to

and after the filing of this action, received a non-emergency telephone call(s)

from DIRECTV and/or its third-party debt collectors regarding a debt
allegedly owed to DIRECTV, to a cellular phone through the use of an
artificial or prerecorded voice, and who has not been a DIRECTV customer

at any time since October 1, 2004.

After the court certified the class, Plaintiffs embarked on discovery of the
third-party vendors in preparation for trial. As part of that process, Plaintiffs served
a deposition subpoena with attached document requests on ERC on October 7, 2020,
attached as Exhibit 2. On October 20, 2020, ERC, via counsel, objected in writing
to the document requests in the subpoena, attached as Exhibit 3. Upon receiving
that objection, Plaintiffs’ counsel and ERC’s counsel met-and-conferred as to both
the deposition and the document requests, with Plaintiffs proposing, as a
compromise, a comprehensive affidavit from ERC in lieu the deposition subpoena.
ERC rejected Plaintiffs’ compromise, referencing a prior declaration of ERC
provided to Plaintiffs. See Exhibit 4 (email from counsel for ERC); Exhibit 5
(Declaration of Jason Davis). But in any event, it became clear in discussions with
ERC that ERC has (or has access to) numerous call records that go to the heart of
the underlying case. These call records identify class members who received

allegedly illegal calls—and are not available from any other source.

4
Case 3:21-mc-00039-TJC-JBT Documenti1 Filed 07/12/21 Page 5 of17 PagelD5

On January 7, 2021, Plaintiffs served a meet-and-confer letter on ERC
regarding its production obligations with respect to a subset of ERC’s call records,
narrowing Plaintiffs’ requests substantially. Exhibit 6. After several months of
silence from ERC, Plaintiffs sought to meet-and-confer regarding this motion to
compel. It was at this point, on March 8, 2021, that ERC responded, and during the
subsequent meet-and-confer process, ERC agreed to produce documents pursuant to
the narrowed requests. Exhibit 7.

Notwithstanding those representations, to date ERC has not produced any
documents pursuant to the subpoena and has stopped responding to Plaintiffs’
request for information about the agreed-to production, almost two months after
agreeing to do so. Exhibit 8. This Court’s guidance is therefore necessary.

Ill, Argument

Rule 45 provides that “[t]he court for the district where compliance is required
... may hold in contempt a person who, having been served, fails without adequate
excuse to obey the subpoena.” Fed. R. Civ. P. 45(g). “Rule 37 generally permits a
party to move to compel discovery, and Rule 45(c)(2)(B)(i), more specifically,
entitles the party serving a subpoena to move the court for an order compelling
production.” Leor Exploration & Prod., LLC vy. Aguiar, Case No. 09-60136-CIV,
2013 U.S. Dist. LEXIS 1087, at * 16 (S.D. Fla. Jan. 2, 2013). In addition, “it is well-

established that courts have inherent power to enforce compliance with their lawful
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 6 of 17 PagelD 6

orders through civil contempt.” Melikhov v. Drab, Case No. 2:19-cv-248, 2019 U.S.
Dist. LEXIS 161435, at * 17 (M.D. Fla. July 1, 2019); Pub. Serv. Co. v. Portland
Nat. Gas, 218 F.R.D. 361, 362 n.2 (D.N.H. 2003) (“[S]ubpoenas . . . are court orders.
A failure to comply with a subpoena thus can be punished as a contempt of court.”).

ERC has not responded to the lawfully served subpoena, even after Plaintiffs
limited the scope of the requests. Indeed, ERC represented that it would produce the
documents pursuant to the narrowed requests, and thus can raise no good faith
objection to the scope of the requests at this point. ERC should be compelled to
comply and produce the requested documents.

A. Outbound Call Data (Request No. 5)

Subpoena Request No. 5 requests:

DOCUMENTS—whether produced or unproduced—in your possession,
custody or control, or that are within your practical ability to obtain, that
contain records of the phone calls [ENHANCED RECOVERY] made on
behalf of DIRECTV between December 2009 to the present, including
records of: (a) the phone numbers [ENHANCED RECOVERY] attempted to
call, (b) the names of each intended call recipient, (c) the account numbers or
other identification numbers for each intended call recipient, (d) the address
of each intended call recipient, (e) the date of the calls; (f) the time of the
calls; (g) the duration of each call, (h) the CALL RESULTS, including
whether each call was made to the wrong or incorrect number; (i) the
DIALING MODE used for each call; (j) the DIALER used to make each call;
(k) where YOU obtained the telephone numbers called; (1) any pre-recorded
message or interactive voice messaging that was used on the calls (including
the file names of any audio files used), (m) the name of the CALLING
CAMPAIGN for each call, (n) the phone number(s) that would appear on the
call recipient’s caller ID, and (0) how you determined YOU had consent to
call each person and telephone number using a DIALER or a prerecorded
voice or artificial voice messages, and whether that consent was revoked.

6
Case 3:21-mc-00039-TJC-JBT Documenti1 Filed 07/12/21 Page 7 of 17 PagelD 7

ERC objected to this request on the basis that it sought information relating to
calls that were outside of the class definition. See Exhibit 3, at 1-2. In light of those
objections, Plaintiffs limited this request significantly. Plaintiffs now seek only data
generated from the LiveVox Blast and LiveVox RPC systems (the systems that use
prerecorded messages) used by ERC, and only for the period between June 13, 2012
(the beginning of ERC’s relationship with DIRECTV) and January 18, 2016 (the end
date of ERC’s use of the the Live Vox Blast and LiveVox RPC systems on behalf of
DIRECTV). See Exhibit 6, at 3. In doing so, Plaintiffs request data from only those
systems that made pre-recorded calls, only during the time period in which pre-
recorded calls were made, and only calls that ERC made on DIRECTV’s behalf.
The request is thus responsive to ERC’s objections, and targeted only to relevant and
properly discoverable information.

TCPA cases routinely require the production of class-wide call data. See, e.g.,
Martin v. Global Mktg. Research Servs., 2015 U.S. Dist. LEXIS 140530, *9-13
(M.D. Fla. 2015) (compelling defendant to comply with interrogatories 17 and 20
seeking class member names, telephone numbers, and dates and times of calls);
Sewell v. D'Alessandro & Woodyard, 2011 U.S. Dist. LEXIS 38664, *8-9 (M.D.
Fla. Mar. 30, 2011) (granting motion to compel, holding “the purpose of class
discovery is to determine who constitutes the members of the class”); see also
Meredith v. United Collection Bureau, Inc., 319 F.R.D. 240, 243-44 (N.D. Ohio

7
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 8 of 17 PagelD 8

2017) (explaining that, for decades, courts have recognized a “party can be required
to design a computer program to extract the data from its computerized business
records,” and ordering defendant to either write the program or produce its database
so plaintiff's expert could write the program); Ossola v. Am. Express Co., 2015 U.S.
Dist. LEXIS 117531, *23 (N.D. Ill. 2016) ( “call data is relevant, and thus produced
as standard practice” in cases where the data is sought from alleged caller).

Not only are these records routinely compelled from defendants, but similar
records are routinely required to be produced by third parties. See Buja v. Novation
Capital, Ltd. Liab. Co., 2016 U.S. Dist. LEXIS 187456, *7, *10-11 (S.D. Fla. Dec.
27, 2016) (TCPA case requiring compliance with subpoena by ordering defendant
to produce a copy of its entire system so plaintiff could identify responsive data
defendant refused to produce); Lucas v. Jolin, No. 1:15-cv-108, 2016 U.S. Dist.
LEXIS 139100, at *13 (S.D. Ohio Oct. 6, 2016) (granting motion to compel non-
party to respond to the subpoena seeking records); Key v. Integrity Surveillance
Sols., Inc., 2015 U.S. Dist. LEXIS 163929, at *10-11 (E.D. Mich. Dec. 8, 2015)
(compelling production of “a report or spreadsheet containing phone records during
the relevant period of time for calls made to the phone numbers belonging to
Plaintiffs and similarly situated consumers”); Lofton v. Verizon Wireless (VAW)
LLC, 308 F.R.D. 276, 283-84 (N.D. Cal. 2015) (ordering TCPA defendant to

reconstruct archived account note data into categories of information sought for each
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 9 of 17 PagelD 9

call, including phone number, date, time, dialer system and mode used, and the result
of the call including notations made).

In fact, most of these cases uniformly ordering production of call data
involved requests for such data prior to class certification. Their holdings are all-
the-more relevant where, as here, the district court has already certified a class—and
the data is required to provide Rule 23 notice and adjudicate the claims of class
members called by ERC.

Along with the call data itself, Request No. 5 also obligates ERC to produce
information regarding “where [ERC] obtained the telephone numbers called” and
“how you determined [ERC] had consent to call each person and telephone number
using a DIALER or a prerecorded voice or artificial voice messages, and whether
that consent was revoked.” Information regarding consent to receive calls is
generally discoverable in TCPA cases. See Bellenger v. Accounts Receivable Memt.,
Case No. 19-cv-60205, 2019 U.S. Dist. LEXIS 153672 at *16-17 (S.D. Fla. Sept.
10, 2019) (“if the Defendant intends to pursue its defense that it had the prior express
consent of those called, then it must produce the evidence on which it will rely”);
Henderson v. United Student Aid Funds, Inc., Case No. 13-cv-1845, 2015 U.S. Dist.
LEXIS 107342 at *21-22 (S.D. Cal. July 28, 2015) (‘Plaintiff's request for
documents and information on prior express consent is relevant because USA Funds

raised this defense in its answer and argues in its opposition that Plaintiff consented
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 10 of 17 PagelD 10

to the calls.”); Whiteamire Clinic, P.A., Inc. v. Quill Corp., 2013 U.S. Dist. LEXIS
136819, *9 (N.D. Ill. Sept. 24, 2013) (in a TCPA class action, “the Court cannot
permit Quill on one hand to contest class certification and on the other hand deny
plaintiff the discovery relevant to its position that a class should be certified”).

The production of such information is routine. DIRECTV used dozens of
vendors during the class period. Every single other vendor who retained call records
has produced them in this case. In fact, the court in the DIRECTV Action set a
deadline for “DIRECTV and its third-party debt collectors to provide relevant call
data to Class Counsel to assist in identifying those who may be members of the
certified class” for March 6; 2020. Dkt. 302, at 1. Only ERC seems to believe that
it need not comply with its obligations under the Federal Rules.

Moreover, these records are particularly relevant to the DIRECTV Action. It
is undisputed that the purpose of the calls at issue was to collect on debts originating
from DIRECTV’s customers. The TCPA allows a debt collector or its agents to
make automated calls, including automated calls using pre-recorded messages, only
to those consumers who have provided prior express consent to receive such calls.
See 47 U.S.C. § 227(b)(1)(B) (“It shall be unlawful for any person within the United
States, or any person outside the United States if the recipient is within the United
States—to initiate any telephone call to any residential telephone line using an

artificial or prerecorded voice to deliver a message without the prior express consent

10
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 11 of 17 PagelD 11

of the called party. . . .”); see also In the Matter of Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991; Request of ACA
International for Clarification and Declaratory Ruling, 23 FCC Red. 559, 564-65
(2008) (“2008 Declaratory Ruling”), at { 10 (“[P]rior express consent is deemed to
be granted only if the wireless number was provided by the consumer to the creditor,
and that such number was provided during the transaction that resulted in the debt
owed.”) The class certified in the DIRECTV Action is limited to those individuals
who received calls that were made to non-customers. These individuals, by
definition, could not have provided prior express consent. Indeed, the leading case
regarding calls to non-customers involved ERC. See Soppet v. Enhanced Recovery
Co., LLC, 679 F.3d 637, 641 (7th Cir. 2012) (“Consent to call a given number must
come from its current subscriber. Enhanced Recovery implicitly acknowledges this
by saying that the current subscriber can rescind any earlier consent to call Cell
Number. But this really means that Customer's authority to give consent, and thus
any consent previously given, lapses when Cell Number is reassigned.”); see also
Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1251 (11th Cir. 2014) (adopting
the reasoning of Soppet). Therefore, the facts establish that ERC has responsive call
records and the law establishes that such call records are unquestionably relevant to
this matter.

Plaintiffs have requested a narrow slice of information that is specifically

11
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 12 of 17 PagelD 12

tailored to address ERC’s objections. There is no good reason for ERC to refuse to
produce this data. ERC has not even proffered a reason. Instead, it has gone silent
for weeks after agreeing to produce documents responsive to the narrowed requests.
Therefore, the Court should order ERC to comply with the subpoenas and/or issue a
tule to show cause for its failure to comply.

B. Process Notes (Request No. 3)
Subpoena Request No. 3 requests:
Testimony and Documents: The manner in which YOU or any THIRD
PARTY acting on your behalf made outbound telephone calls, including: (a)
YOUR use of prerecorded voice or artificial voice messages; (b) the manner
in which YOU dialed telephone numbers, including a description of YOUR
use of any DIALERS and the settings YOU used on any DIALERS; (c) how
YOU used different CALLING CAMPAIGNS, including a description of the
parameters and guidelines for each CALLING CAMPAIGN, (d) how YOU
determined that YOU had consent to call each phone number that YOU called,
and (e) YOUR process for selecting which phone numbers to call in
different manners, including any efforts to identify cellular telephone
numbers, skip-traced phone numbers, or any other class of numbers for special
treatment.

ERC objected to this request on the same basis as it did to the call data—that
it was outside of the scope of the class. See Exhibit 3, at 1-2. Plaintiffs thus limited
this request in the same way as the call data—now requesting only data from the
LiveVox Blast and LiveVox RPC systems, and only for the period between June 13,
2012 and January 18, 2016. See Exhibit 6, at 3. In addition, Plaintiffs limited the
scope of the request to include only:

e Any codes that were associated with those calls made by those systems

12
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 13 of 17 PagelD 13

in that time period; and
e Any account notes from those calls made by those systems in that time
period.

These two highly-targeted requests relate to the same issue as the consent
information requested under Request No. S5—separating out the non-customers of
DIRECTV (who are members of the certified class) from the customers (who are
not). DIRECTV required its vendors to provide records of the calls made on its
behalf through its RMS system. Exhibit 1, at 2. Included in the RMS data were
codes which required ERC to identify calls that it made to “Bad Phones.” Likewise,
the account notes may contain information regarding calls made to such “Bad
Phones”—1.e. calls made to individuals who were not who ERC was intending to
reach. In other words, these records indicate calls made to members of the certified
class.

As with Request No. 5, the information requested is targeted to relevant and
important information.

C. Communications with DIRECTV (Request No. 6)

Subpoena Request No. 6 requests “[f]rom December 2009 to the present, all
COMMUNICATIONS between [ERC] and DIRECTV CONCERNING OR
RELATING TO [ERC’s] outbound calls on behalf of DIRECTV.” ERC objected to
this request as to relevance in the manner discussed above, as well as on the basis of

the “the Joint Defense and Work Product Privileges.” See Exhibit 3, at 2. Plaintiffs

13
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 14 of 17 PagelD 14

limited the request by time (between June 13, 2012 and January 18, 2016) and by
scope (only communications concerning the calls stemming from the LiveVox Blast
and LiveVox RPC systems). In addition, Plaintiffs agreed to limit the
communications to be produced to only:

e The RMS data provided to DIRECTV in connection with the calls

made by those specific LiveVox technologies within that timeframe;
and

e All communications and documents relating to visits by DIRECTV
personnel to ERC facilities within that timeframe.

Plaintiffs allege that DIRECTV is vicariously liable for any calls ERC placed
on its behalf. See 2008 Declaratory Ruling, 23 FCC Red. At 565, at § 10 (“Calls
placed by a third party collector on behalf of that creditor are treated as if the creditor
itself placed the call.”); see also Palm Beach Golf Center-Boca, Inc. v. John G.
Sarris, D.D.S., P.A., 781 F.3d 1245, 1254-55 (11th Cir. 2015) (finding vicarious
liability on the part of the principal for TCPA violations). As such, evidence that
goes to DIRECTV’s knowledge of ERC’s calling activities that reached non-
customers is relevant. See Strauss v. CBE Group, Inc., 173 F. Supp.3d 1302, 1310
(S.D. Fla. 2016) (denying summary judgment on behalf of the plaintiff in a TCPA
case, inter alia, because plaintiff failed to establish that the debt holder “knew that
CBE was violating the TCPA and failed to stop it.’”).

As discussed above, the RMS data contains information demonstrating not

only that ERC made calls to non-customers of DIRECTV, but which calls were in

14

 
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 15 of 17 PagelD 15

fact made to those non-customers. In transmitting this data to DIRECTV, ERC was
providing actual knowledge of TCPA violations to DIRECTV. This information is
directly relevant to the question of DIRECTV’s vicarious liability for ERC’s calls.
Likewise, DIRECTV personnel met in-person periodically with ERC to review and
discuss ERC’s calling program on DIRECTV’s behalf. Insofar as ERC informed
DIRECTV that it was making calls to non-customers, or provided DIRECTV with
evidence or information through which DIRECTV could determine that ERC was
making calls to non-customers, that too would bear directly on the liability for those
calls.

The information and communications requested are important to the ©
DIRECTV action. The Court should order ERC to comply with the subpoenas.

WHEREFORE, Plaintiffs respectfully request that the Court enter an Order
compelling Enhanced Recovery Company, LLC to comply with the subpoenas
served on it, as limited by Plaintiffs, in the underlying DIRECTV Action, directing
it to show cause why it should not be held in contempt for failing to respond to the
subpoenas in the first instance, and awarding Plaintiffs such additional relief as the

Court deems just and proper.

Dated: July 12, 2021 Respectfully Submitted,

By: _/s/ Michael L. Greenwald
Michael L. Greenwald

15
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 16 of 17 PagelD 16

Florida Bar No. 761761
GREENWALD DAVIDSON RADBIL
PLLC

7601 N. Federal Hwy., Suite A-230
Boca Raton, FL 33487

Tel: (561) 826-5477
mgreenwald@gdrlawfirm.com

MEYER WILSON CO.,
LPA

Matthew R. Wilson (pro

hac vice to be filed)
mwilson@meyerwilson.com
Michael J. Boyle, Jr. (pro
hac vice to be filed)
mboyle@meyerwilson.com
305 W. Nationwide Blvd.
Columbus, OH 43215
Telephone: (614) 224-6000 ~
Facsimile: (614) 224-6066

Attorneys for Plaintiffs and
the Class

16
Case 3:21-mc-00039-TJC-JBT Document1 Filed 07/12/21 Page 17 of 17 PagelD 17

CERTIFICATE OF SERVICE
[hereby certify that, on July 12, 2021, I caused a copy of the foregoing Motion
to Compel Compliance with Subpoenas for Documents Issued by United States

District Court for the Central District of California to be served upon all counsel
of record via email and US Mail upon counsel for Defendant.

/s/ Michael L. Greenwald

90067_3
